Exhibit 10.35

AFFINIA GROUP HOLDINGS INC.

2005 STOCK INCENTIVE PLAN

AMENDED AND RESTATED RESTRICTED STOCK UNIT AGREEMENT

(dated as of November 1, 2014)

 

Participant: [—] Date of Grant: November 1, 2014 Number of RSUs: [—]

WITNESSETH:

WHEREAS, Affinia Group Holdings Inc. (the “Company”) has issued to Participant
an aggregate                      restricted stock units (“Issued RSUs”)
pursuant to a Restricted Stock Unit Agreement initially executed on or about
[                    ] (the “Original Agreement”) and as may have been
subsequently amended (collectively, the “Amendments”), as well as pursuant to
dividends and other issuances, which Issued RSUs are outstanding as of the date
hereof; and

WHEREAS, the Company and Participant wish to amend and restate herein the terms
of the Issued RSUs and, if applicable, provide for the issuance to Participant
of additional RSUs (collectively with the Issued RSUs, the “RSUs”);

NOW, THEREFORE, the Company and the Participant hereby agree that the Original
Agreement and the Amendments are hereby amended and restated in their entirety
as follows and that all RSUs, regardless of how and when issued, shall be
subject to the terms hereof and only the terms hereof, except as provided in
Section 13 below:

1. Grant of RSUs. The Company has granted and/or hereby grants to the
Participant the number of RSUs listed above under “Number of RSUs”, on the terms
and conditions hereinafter set forth. Such RSUs are all of the RSUs held by
Participant as of the date first set forth above. This grant is made pursuant to
the terms of the Affinia Group Holdings Inc. 2005 Stock Incentive Plan (the
“Plan”), which Plan, as amended from time to time, is incorporated herein by
reference and made a part of this Agreement. Each RSU represents the unfunded,
unsecured right of the Participant to receive a Share on the date(s) specified
herein. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan.

2. Vesting/Form and Timing of Issuance or Transfer.

(a) Fifty percent (50%) of the RSUs (the “Time-based RSUs”) shall vest in four
equal annual installments on January 1, 2015, January 1, 2016, January 1, 2017
and January 1, 2018 (each, a “Time Vesting Event”), subject, in each case, to
the Participant’s continued Employment with the Company and its Affiliates
through the date of each such Time Vesting Event, and the remaining fifty
percent (50%) of the RSUs (the “Return-based RSUs”) (together with any
then-unvested Time-based RSUs) shall vest on the date of a Shareholder Return
Vesting Event, subject to the Participant’s continued Employment with the
Company and its Affiliates through the date of such Shareholder Return Vesting



--------------------------------------------------------------------------------

Event. The Company shall, within thirty (30) days following the date of any such
Vesting Event, issue or cause there to be transferred to the Participant a
number of Shares equal to the number of RSUs that vested by reason of such
Vesting Event; provided, however, that, if the Participant’s Employment with the
Company and its Affiliates is terminated (A) by the Company without Cause,
(B) due to an involuntary termination of Employment for any reason, including
following the Company’s non-renewal of the Participant’s employment agreement,
if any, or (C) due to the Participant’s Retirement, death or Disability (clauses
(A), (B) and (C) each a “Qualifying Termination”), then the Return-based RSUs
granted hereunder shall vest if a Shareholder Return Vesting Event occurs within
one year following the date of such Qualifying Termination. If there is a Change
in Control of the Company at any time during Participant’s Employment with the
Company or within one year following the date of any Qualifying Termination,
then any unvested Time-based RSUs shall vest on the date of such Change in
Control. Upon the earlier of (x) the date of a Final Cypress Exit, (y) the
Participant’s termination of Employment with the Company or any Affiliate for
any reason other than due to a Qualifying Termination or (z) the first
anniversary of the Participant’s Qualifying Termination, all Return-based RSUs
that did not become vested on or prior to such date shall immediately terminate
and be forfeited without consideration and no Shares in respect of such unvested
Return-based RSUs shall be delivered hereunder. Upon the earlier of (y) the
Participant’s termination of Employment with the Company or any Affiliate for
any reason other than due to a Qualifying Termination or (z) the first
anniversary of the Participant’s Qualifying Termination, all Time-based RSUs
that did not become vested on or prior to such date shall immediately terminate
and be forfeited without consideration and no Shares in respect of such unvested
Time-based RSUs shall be delivered hereunder. Notwithstanding anything to the
contrary, all RSUs that did not become vested on or prior to October 18, 2020,
shall immediately terminate and be forfeited upon such date without
consideration and no Shares shall be delivered hereunder with respect to such
unvested RSUs.

(b) Upon the issuance or transfer of Shares in accordance with Section 2(a) of
this Agreement, the number of RSUs equal to the number of Shares issued or
transferred to the Participant shall be extinguished.

(c) For purposes of this Agreement:

(i) “Cause” means (i) the Participant’s continued failure to materially perform
such Participant’s duties (other than as a result of jury duty or other
legally-mandated external duties or total or partial incapacity due to physical
or mental illness, but only for the period of such external duties or
incapacity) that is not cured within ten (10) days following written notice by
the Company or its Affiliates to the Participant of such failure,
(ii) conviction or plea of guilty or no contest to a (x) felony, or (y) a crime
involving moral turpitude or the property or business of the Company or its
Affiliates, (iii) willful malfeasance or willful misconduct in performance of
Participant’s duties to the Company or its Affiliates, or (iv) breach by the
Participant of the material terms of any non-compete, non-solicitation or
confidentiality agreements to which Participant is a party.

 

-2-



--------------------------------------------------------------------------------

(ii) “Cypress” means Cypress Merchant Banking Partners II L.P., Cypress Merchant
Banking II C.V., 55th Street Partners II L.P. and Cypress Side-By-Side LLC, and
any of their respective Affiliates other than the Company.

(iii) “Disability” means the Participant has experienced a “total disability” as
defined in the Company’s (or its Affiliate’s) long term disability plan covering
such Participant. Any question as to the existence of the Participant’s
Disability as to which such Participant and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to Participant and the Company, whose fees shall be paid by the Company. If the
Participant and the Company cannot agree as to a qualified independent
physician, each shall at its expense appoint such a physician and those two
physicians shall select a third at the Company’s expense who shall make such
determination in writing. The determination of Disability made in writing to the
Company and the Participant shall be final and conclusive for all purposes of
this Agreement.

(iv) “Final Cypress Exit” means the date on which Cypress ceases to hold any
Shares (or any non-marketable securities for which such Shares have been
exchanged).

(v) “Retirement” means the Participant’s retirement with the Company at age 65,
or at age 55 with at least ten (10) years of service.

(vi) “Share Value” at any time means the then fair market value of each Share as
determined in good faith by the Board.

(vii) “Shareholder Return Vesting Event” means the earlier to occur, on or prior
to the date of a Final Cypress Exit, of either:

(a) the receipt by Cypress, from the date of its initial equity investment in
the Company to and through the Final Cypress Exit, of aggregate proceeds with
respect to its equity securities in the Company, whether through dividends,
redemptions, sales proceeds or otherwise (collectively, “Receipts”), in cash or
marketable securities (not subject to escrow, lockup, trading restrictions or
claw-back) in an amount that equals at least two hundred percent (200%) of
Cypress’ then aggregate equity investment in the Company (without regard to any
Receipts). For such purpose, the Company agrees that as of November 1, 2014,
Cypress has an aggregate equity investment in the Company of $257,500,000 and
has received aggregate Receipts of $244,878,610; or

(b) the Shares trading on a public stock exchange at an average closing price of
at least $225.00 (as adjusted pursuant to Section 9 of the Plan) over a sixty
(60) consecutive trading day period.

(viii) “Time Vesting Event” shall have the meaning given such term in
Section 2(a) of this Agreement.

 

-3-



--------------------------------------------------------------------------------

(ix) “Unvested RSUs” means, on a given date, the number of RSUs that remain
unvested.

(x) “Vested RSUs” means, on a given date, the number of RSUs that are then
vested, but for which Shares have not yet been delivered.

(xi) “Vesting Event” means, as applicable, a Time Vesting Event or a Shareholder
Return Vesting Event.

3. Redemption of Vested Time-based RSUs; Issuance of New RSUs.

(a) Redemption of Vested Time-based RSUs. No later than fifteen (15) days
following each Time Vesting Event (and regardless of whether Share certificates
have been issued to Participant), the Company shall redeem from the Participant,
at a per Share redemption price equal to the then Share Value, forty percent
(40%) of the number of Shares that vested by reason of such Time Vesting Event.
For example, based on the number of RSUs covered hereby,                     
RSUs will vest on January 1, 2015, and within fifteen (15) days thereafter the
Company shall redeem from the Participant                  Shares at the then
Share Value (                     x .4).

(b) Issuance of New RSUs. No later than fifteen (15) days following each Time
Vesting Event, the Company shall issue to the Participant under the Plan and
this Agreement a number of additional Return-based RSUs equal to the number of
Shares required to be redeemed under Section 3(a) with respect to such Time
Vesting Event. For example, in the example in Section 3(a), the number of
additional Return-based RSUs to be so issued would be                     .

4. Dividends. The Participant shall not be entitled to receive any payments or
Shares in respect of the Unvested RSUs in the event any dividends are declared
on Shares. If on any date while Vested RSUs are outstanding hereunder the
Company shall pay any cash dividend on the Shares, the Participant shall be
entitled to receive, as of such dividend payment date, a cash payment equal to
the product of (a) the number of Vested RSUs, if any, held by the Participant as
of the related dividend record date, multiplied by (b) the per Share amount of
such cash dividend. In the case of any dividend declared on Shares that is
payable in the form of Shares, the Participant shall be granted, as of the
applicable dividend payment date, a number of Shares (rounded down to the next
whole Share) equal to the product of (x) the aggregate number of Vested RSUs, if
any, that have been held by the Participant through the related dividend record
date, multiplied by (y) the number of Shares (including any fraction thereof)
payable as a dividend on a Share. Notwithstanding the forgoing, if on any date
while Vested RSUs or Unvested RSUs are outstanding hereunder the Company shall
pay any extraordinary dividend on the Shares, the Committee shall equitably
adjust the outstanding RSUs pursuant to Section 9 of the Plan.

5. No Right to Continued Employment. Neither the granting nor the holding of
RSUs evidenced by this Agreement shall impose any obligation on the Company or
any Affiliate to continue the Employment of the Participant and shall not lessen
or affect the Company’s or its Affiliate’s right to terminate the Employment of
such Participant.

 

-4-



--------------------------------------------------------------------------------

6. No Rights of a Shareholder. The Participant shall not have any rights as a
shareholder of the Company until the Shares have been issued or transferred to
such Participant.

7. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to Section 2 of this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on any certificates representing such Shares to make
appropriate reference to such restrictions.

8. Transferability. RSUs may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Participant otherwise than by will
or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 8 shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

9. Restrictive Covenants/Cancellation of RSUs.

(a) The Participant acknowledges and recognizes the highly competitive nature of
the business of the Company and its Affiliates and accordingly agrees that the
Participant will continue to be subject to any Confidentiality, Non-Competition
and Proprietary Information Agreement (the “Restrictive Covenant Agreement”)
previously entered into between the Participant and the Company or its
Affiliates (or an employment agreement containing similar provisions) for the
term specified therein.

(b) In the event a court of competent jurisdiction determines that the
Participant breached the Restrictive Covenant Agreement (or any provision
concerning similar matters contained in an employment agreement or other
agreement entered into by the Participant and the Company or its Affiliates),
all outstanding RSUs will be forfeited immediately without consideration.

10. Notices. Any notice under this Agreement shall be addressed to the Company
in care of its General Counsel at the principal executive office of the Company
and to the Participant at the address appearing in the personnel records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

11. Withholding. The Participant shall be required to pay to the Company or any
Affiliate applicable withholding taxes with respect to any issuance or transfer
under this Agreement or under the Plan, and the Company or any Affiliate shall
have the right and is hereby authorized to withhold from any issuance or
transfer due under this Agreement or under the Plan or from any compensation or
other amount owing to the Participant an amount in respect of such withholding
taxes, and to take such action as may be necessary in the opinion of the Company
to satisfy all obligations for the payment of such withholding taxes.

 

-5-



--------------------------------------------------------------------------------

12. Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

13. RSUs Subject to Plan/Stockholders Agreement/Sale Participation Agreement. By
entering into this Agreement, the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan and agrees that, unless
otherwise determined by the Board, the Participant will continue to be bound by
that certain [Amended and Restated] Stockholders Agreement or Management
Stockholder’s Agreement, as applicable (and as applicable, the “Stockholders
Agreement”), and Sale Participation Agreement or Amended and Restated Sale
Participation Agreement, as applicable (and as applicable, the “Sale
Participation Agreement”), previously or contemporaneously entered into between
the Participant and the Company or its Affiliates and in each case as amended to
and through the date hereof. All RSUs and Shares received in respect of RSUs are
subject to the Plan, the Stockholders Agreement and the Sale Participation
Agreement. The terms and provisions of the Plan, the Stockholders Agreement and
the Sale Participation Agreement, each as may be amended from time to time, are
hereby incorporated by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the Stockholders
Agreement or the Sale Participation Agreement, the applicable terms of the Plan,
the Stockholders Agreement or the Sale Participation Agreement will govern and
prevail. In the event of a conflict between any term or provision contained in
the Plan and any term or provision of the Stockholders Agreement or the Sale
Participation Agreement, the applicable terms and provisions of the Stockholders
Agreement or the Sale Participation Agreement will govern and prevail. In the
event of a conflict between any term or provision contained in the Stockholders
Agreement and any term or provision in the Sale Participation Agreement, the
applicable terms and provisions of the Stockholders Agreement will govern and
prevail.

14. Termination of Prior Agreements. This Amended and Restated Restricted Stock
Unit Agreement supersedes all prior agreements between the Company and the
Participant with respect to the subject matter hereof, including but not limited
to the Original Agreement and the Amendments, and all such prior agreements are
hereby automatically and without any further actions terminated and of no
further force or effect.

15. Modifications. Notwithstanding any provision of this Agreement to contrary,
the Company reserves the right to modify the terms and conditions of this
Agreement including, without limitation, the timing or circumstances of the
issuance or transfer of Shares to the Participant hereunder, to the extent such
modification is determined by the Company to be necessary to comply with
applicable law or to preserve the intended deferral of income recognition with
respect to the RSUs until the issuance or transfer of Shares hereunder.

16. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

17. Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of the Participant’s termination of Employment with
the Company and its Affiliates

 

-6-



--------------------------------------------------------------------------------

the Participant is a “specified employee” as defined in Section 409A of the Code
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of Employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Participant) until the date that is
six months following the Participant’s termination of Employment with the
Company and its Affiliates (or the earliest date as is permitted under
Section 409A of the Code) and (ii) if any other payments or other benefits due
to the Participant hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payments or other benefits
shall be deferred if deferral will make such payment or other benefits compliant
under Section 409A of the Code, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Committee, that does not cause such an accelerated or additional tax. The
Company shall use commercially reasonable efforts to implement the provisions of
this Section 17 in good faith; provided that neither the Company, the Committee
nor any of the Company’s employees, directors or representatives shall have any
liability to the Participant with respect to this Section 17.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

AFFINIA GROUP HOLDINGS INC. By:

 

 

[                                         ]

 

-7-